Citation Nr: 1235178	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION


The Veteran served on active duty from June 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for a lumbar spine disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability incurred in or aggravated by service.

2.  The Veteran does not have a left knee disability incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated December 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, are presumed to have been incurred during service if the disability became manifest to a compensable degree within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1133, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that she has bilateral knee disability as a result of her active service.  Specifically, she contends that she injured her knees in service and has chronic daily pain in her knees.  

A review of the Veteran's service medical records shows a report of right knee pain in September 1985.  She was assessed with patellitis.  The Veteran reported left knee pain around her knee cap in March 1986.  She was assessed with retropatellar pain syndrome at that time.  In April 1986, the Veteran was noted to have been placed on a profile for ten days due to pain around her knee cap which was aggravated by deep knee bends.  The Veteran reported that her knee pain had improved, but when she participated in deep knee bends, the pain returned.  She was again assessed with retropatellar pain syndrome and placed on a profile for no deep knee bends for thirty days.  

VA outpatient treatment reports dated from January 2003 to May 2008 show an assessment of left knee pain in June 2007.  An undated problem list notes, "sprain of unspecified site of knee and leg" with no clinical notes or consultation included with the assessment.

Private treatment reports from S. Greenlee, M.D., dated from March 2005 to February 2007 show a report of an injury to the Veteran's left knee while playing soccer.  The Veteran was assessed with left knee pain at that time.  

Private treatment reports from Sacred Heart Health System dated from September to October 2007 and Terre Haute Medical Clinic dated from April 2000 to April 2002 are negative for any reports, findings, or treatment for any right or left knee disability.

At a May 2008 VA joints examination, the Veteran reported knee pain when standing or walking for over two hours.  She indicated that she had pain in the bilateral patellas and surrounding the patella area.  The Veteran attributed her bilateral knee pain to work as a truck driver and overuse in active service.  Physical examination of the knees revealed stable knee joints with no edema, erythema, or ecchymosis.  Anterior and posterior drawer tests, Lachman test, and McMurray's test were negative bilaterally.  Range of motion testing was normal bilaterally.  The examiner indicated that there was no discomfort or difficulty with range of motion testing and no effusion, tenderness, deformity, weakness, fatigue, or instability.  X-rays of the bilateral knees were normal.  The examiner reviewed the Veteran's claims file and noted treatment for right and left knee complaints in service but indicated that the complaints would not constitute chronic disabilities.  The examiner indicated that there were no objective findings to support any chronic right or left knee condition.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right or left knee disability.

With regard to the Veteran's claimed bilateral knee disability, the Board acknowledges that the Veteran is competent to report that she had bilateral knee pain in service and has continued to experience pain in her knees since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether she first developed bilateral knee pain during service, and has continued to experience those symptoms since service.  

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the Veteran's service medical records variously show diagnoses of patellitis and retropatellar pain syndrome.  Although the VA outpatient treatment reports include reference to a sprain of unspecified site of knee and leg, no clinical notes were associated with the entry and it is not even clear which knee was referenced by that entry.  Moreover, the only relevant private medical evidence of record includes an assessment of left knee pain.  When examined by VA in May 2008, a physical examination of the Veteran's bilateral knees was normal and x-rays revealed no evidence of arthritis.  Objective findings did not support the finding of any current disability of the right or left knee.  Symptoms alone, such as pain, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Therefore, the Board finds that the competent medical evidence of record does not demonstrates the presence of a current bilateral knee disability.  The preponderance of the evidence is against finding the presence of any current disability of either knee because the May 2008 examiner provided highly persuasive evidence that there is no current knee disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the claim for service connection for right and left knee disabilities is denied.


ORDER

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for a lumbar spine disability can be reached.  

The Veteran contends that she sustained an injury to her back while trying to lift a trailer onto a five ton truck in service.  

The Veteran's service medical records show reports of back pain and numbness in June 1986 and January 1989.  The Veteran was assessed with questionable myositis at those times.  A June 1986 x-ray of the spine revealed no significant abnormalities.  

Private treatment reports from Sacred Hearth Health System dated in September 2007 show reports of low back pain.  

VA outpatient treatment reports dated from January 2003 to May 2008 show a report of low back pain in May 2008.  

At a May 2008 VA joints examination, the Veteran reported pain in her back after sitting or standing for more than two hours.  Physical examination of the thoracolumbar spine was unremarkable with full range of motion of the spine.  X-rays of the lumbar spine revealed mild degenerative joint disease.  The examiner indicated that there was no objective evidence to support chronic low back strain and opined that it was less likely than not that low back strain and lumbar degenerative disc disease were caused by or as a result of active service.  While the examiner noted that there was no objective evidence of low back strain, the examiner diagnosed lumbar degenerative joint disease.  Although the examiner proffered a negative nexus opinion, the examiner failed to include any rationale for the conclusion that lumbar degenerative disc disease was not caused by or a result of active service.  The examiner failed to include any rationale for the negative nexus opinion.  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the claims file was reviewed, the examiner did not provide any reasoning for the conclusion.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, another VA examination with nexus opinion should be obtained.  

Additionally, VA outpatient treatment reports dated through May 2008 are associated with the claims file and show treatment for low back pain.  It is not clear whether any additional VA treatment records exist.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated since May 2008.  Any other relevant records identified by the Veteran should also be obtained.  

2.  Schedule the Veteran for an examination with a medical doctor with expertise in treating disabilities of the spine.  The examiner should review the claims file and document that review in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the May 2008 VA opinion.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The rationale for all opinions should be provided.  In addition to the service medical records, the examiner must consider the Veteran's statements regarding her symptoms in service and her statements of continuous symptoms of lumbar spine pain since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  The examiner should indicate whether it is at least as likely as not (50 percent or more probability) that any lumbar spine disability, including degenerative joint or disc disease of the lumbar spine, or any lumbar strain, is related to the Veteran's active service, including the physical stress of her duties working as a truck driver or the reported trauma to her spine while lifting a trailer onto a five ton truck.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


